— Appeals (1) from an order of the Supreme Court (Williams, J.), entered January 9, 1991 in Sullivan County, which granted plaintiffs’ motion for partial summary judgment, and (2) from the judgment entered thereon.Supreme Court properly granted plaintiffs’ motion for partial summary judgment for the unpaid balance due from defendants to plaintiffs for certain disbursements and professional services. The documentary proof annexed to plaintiffs’ moving papers made out a prima facie case establishing their claim. Plaintiffs rendered professional services to defendants as their attorneys over a long period of time, during which they maintained a running account balance of services rendered and fees owed as well as the disbursements advanced on defendants’ behalf. Periodic statements were submitted to defendants and a balance was maintained with debits entered for additional services and credits entered as partial payments by defendants were made. The burden was then on defendants to rebut plaintiffs’ claims by evidentiary facts and to demonstrate the existence of triable issues of fact (see, Milstein v Montefiore Club, 47 AD2d 805). This they failed to do. As Supreme Court noted, while defendants set forth objections to plaintiffs’ charges, they did not specify why the charges were improper. Plaintiffs therefore established their entitlement to payment (see, supra; see also, Chisholm-Ryder Co. v Sommer & Sommer, 70 AD2d 429). Defendants’ remaining contentions on this appeal have been considered and rejected as lacking in merit.Weiss, J. P., Mikoll, Yesawich Jr., Mercure and Crew III, JJ., concur. Ordered that the order and judgment are affirmed, with costs.